Citation Nr: 1824577	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a left parotid gland tumor.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for cancer. 

3.  Entitlement to compensation under 38 U.S.C. § 1151 for chronic migraines.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for facial paralysis.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a left eye disorder, to include blindness. 

6.  Entitlement to compensation under 38 U.S.C. § 1151 for a nerve disorder of the left upper extremity. 

7.  Entitlement to compensation under 38 U.S.C. § 1151 for a nerve disorder of the right upper extremity.  

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1986 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  However, to date, no additional medical records have been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to compensation under 38 U.S.C. § 1151 for a left parotid gland tumor, chronic migraines, facial paralysis, and a left eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the April 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to compensation under 38 U.S.C. § 1151 for cancer and nerve disorders of the right and left upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to compensation under 38 U.S.C. § 1151 for cancer.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to compensation under 38 U.S.C. § 1151 for a nerve disorder of the right upper extremity.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

3.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to compensation under 38 U.S.C. § 1151 for a nerve disorder of the left upper extremity.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id. 

During the April 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to compensation under 38 U.S.C. § 1151 for cancer and nerve disorders of the right and left upper extremities.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

The appeal as to the issue of entitlement to compensation under 38 U.S.C. § 1151 for cancer is dismissed. 

The appeal as to the issue of entitlement to compensation under 38 U.S.C. § 1151 for a nerve disorder of the right upper extremity is dismissed. 

The appeal as to the issue of entitlement to compensation under 38 U.S.C. § 1151 for a nerve disorder of the left upper extremity is dismissed. 


REMAND

During the April 2017 Board hearing, the Veteran testified that he underwent a VA eye examination in 2016.  However, the VA medical records currently associated with the claims file are limited to records dated prior to April 2015.  Therefore, a remand is necessary to obtain any outstanding VA medical records.  

In addition, in a December 2013 VA medical opinion, the examiner stated that the Veteran's medical records did not show diagnoses of chronic migraines, a left eye disorder, or facial paralysis.  Subsequently, during an April 2017 Board hearing, the Veteran testified that he experienced symptoms of headaches, facial paralysis, and peripheral vision loss following his parotidectomy.  In light of the Veteran's testimony, the Board finds that a VA examination is needed to determine whether the Veteran has additional disability as a result of VA treatment.

Lastly, the Board notes that additional evidence has been received since the July 2014 statement of the case.  On remand, the AOJ will have the opportunity to consider such evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left parotid gland tumor, chronic migraines, facial paralysis, and a left eye disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Portland VA Medical Center (VAMC) dated from December 2010 to April 2011; a 2016 VA eye evaluation; and any other records dated from April 2015 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination in connection with his claims for compensation under the provisions 38 U.S.C. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's relevant post-service medical records and lay assertions.

The Veteran has contended that he has additional disability as a result of VA's failure to timely diagnose or properly treat his left parotid gland adenoma.  Specifically, the Veteran has asserted that his left parotid gland tumor became more severe and required surgical intervention due to VA's failure to treat his condition following an April 2011 Magnetic Resonance Imaging (MRI).

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has any additional disability as a result of any delay in proper diagnosis and/or treatment of his left parotid gland tumor, to specifically include any headaches, left eye peripheral vision loss, and facial paralysis.

If the Veteran has any additional disability, the examiner should state whether it resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or was an event not reasonably foreseeable.  In so doing, he or she discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose and/or properly treat the Veteran's left parotid gland tumor following an April 2011 MRI.  He or she should also address whether the Veteran's left parotid gland tumor worsened in severity and required a parotidectomy, which resulted in disability that would have been avoided if proper diagnosis and treatment had been rendered.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


